DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2015/0008400).
Regarding claim 1, Kim teaches in figures 2-3 and related text a circuit substrate, comprising: 
	a display region I, and 
a non-display region I including: 
a power supply wiring unit (see paragraph [0062]);
a first electrode layer 180, and 


a first insulative layer 190 formed on the first electrode layer, 
wherein the second electrode layer 220 covers portions of the first electrode layer 180 in the non-display region II that are exposed by the first insulative layer 190 such that no portion of the first electrode layer 180 is exposed,
wherein a contact area of the first electrode layer 180 contacting with the second electrode layer 220 at one side of the display region is equal to that of the first electrode layer contacting with the second electrode layer at another side of the display region (since the first and second electrode layers symmetrically surround the display region, see figure 2), for equal current flow; 
wherein the second electrode layer 220 is configured as single continuous layer comprising a flat top surface overlaying the first insulative layer 190 and the first electrode layer 180.
Kim does not explicitly state that a contact area of the first electrode layer contacting with the second electrode layer at one side of the display region is equal to that of the first electrode layer contacting with the second electrode layer at another side of the display region.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a contact area of the first electrode layer contacting with the second electrode layer at one side of the display region is equal to that of the first electrode layer contacting with the second electrode layer at another side of the display region in Kim’s device in order to improve the device characteristics.


The formation two identical layer on top of each other does not produce a structure which is distinguishable from a structure which is formed by only one deposited layer.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 2, Kim teach in figures 2-3 and related text that the first insulative layer 190 being provided with at least two groove regions each on one of at least two sides of the display region (see figure 2), wherein the first electrode layer 180, 185 has at least a part exposed to the groove region; the second electrode layer 210, 220 covers at least a portion of the groove regions and is in contact (at least in electrical contact) with at least 

Regarding claim 3, Kim teach in figures 2-3 and related text that the groove regions on both sides of the display region are symmetrical about a center line of the display region.

Regarding claim 4, Kim teach in figures 2-3 and related text that the groove regions on both sides of the display region have equal widths.

Regarding claim 5, Kim teach in figure 3 and related text that the second electrode layer 210, 220 covers the whole of the groove regions and is in contact with at least a part of the first electrode layer 180, 185 exposed to the groove regions.

Regarding claim 6, Kim teach in figure 3 and related text that the second electrode layer 210, 220 covers at least a portion of a surface of the first insulative layer 190 and at least a portion of the groove regions, and is in contact with at least a part of the first electrode layer 180, 185 exposed to the groove regions


Kim does not teach that the second electrode layer covers the whole surface of the first insulative layer.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second electrode layer covering the whole surface of the first insulative layer in Kim’s device in order to simplify the processing steps of making the device.

Regarding claim 8, Kim teach in figure 3 and related text a circuit layer (the circuit located below insulative layer 170), and a ground layer 160 (see figure 2) disposed on a side of the circuit layer, wherein a second insulative layer 170 is formed on an upper surface of the circuit layer, and the first insulative layer 190 is formed on upper surfaces of the second insulative layer 170 and the ground layer 160, and the first electrode layer 180, 185 is in contact (at least in electrical contact) with the ground layer.

Regarding claims 9-10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second electrode layer integrally with a cathode in the display region, and to form the first insulative layer integrally with a pixel defining layer provided in the display region in 
Regarding the claimed limitations of forming the second electrode layer integrally with a cathode in the display region, and forming the first insulative layer integrally with a pixel defining layer provided in the display region, as recited in claims 9-10, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation two layers integrally with each other does not produce a structure which is distinguishable from a structure which is formed by only one deposited layer.

Regarding claim 11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second insulative layer having a thickness of 0.1mm-0.2mm in Kim’s device in order to reduce the size of  the device,

Regarding claim 12, Kim teaches substantially the entire claimed structure, as applied to the claims above, including a screen body, wherein the display device further comprises the circuit substrate of claim 1. , and the circuit substrate controls the screen body to emit light.
Kim does not explicitly state that the circuit substrate controls the screen body to emit light.It would have been obvious to a person of ordinary skill in the art, before the effective 

Regarding claim 13, Kim teach in paragraph [0089] that the first electrode layer 180 is formed integrally with an anode in the display region.

Regarding claim 19, Kim teach in figures 2-3 and related text a contact area between the first electrode layer and the second electrode layer is characterized by a contact resistance.

Regarding claim 20, Kim teach in figures 2-3 and related text that the contact resistance is associated with an area of the groove region.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2015/0008400) in view of Hyodo et al. (2016/0178943).
Regarding claim 14, Kim teaches in figures 2-3 and related text a circuit substrate, comprising: 
	a display region I, and 
a non-display region II including: 
a power supply wiring unit (see paragraph [0062]);
a first electrode layer 185, and 
a second electrode layer 220 located on the first electrode layer, and

wherein a contact area of the first electrode layer contacting with the second electrode layer at one side of the display region is equal to that of the first electrode layer contacting with the second electrode layer at each side of the display region (since the first and second electrode layers symmetrically surround the display region, see figure 2) for equal current flow; 
wherein the second electrode layer 220 is configured as single continuous layer comprising a flat top surface (at least part thereof) overlaying the first insulative layer 190 and the first electrode layer 185.
Kim does not teach that a contact area of the first electrode layer contacting with the second electrode layer at one side of the display region is equal to that of the first electrode layer contacting with the second electrode layer at each side of all four sides of the display region.
Hyodo et al. teach in figure 2 and related text that the non-display region surrounds the display region at each side of all four sides of the display region.
Hyodo et al. and Kim are analogous art because they are directed to semiconductor devices comprising display regions and non-display regions and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor.


Regarding claim 15, Kim teaches in figures 2-3 and related text that a first insulative layer 190 formed on the first electrode layer 180, 185, wherein the first insulative layer being provided with a groove region at another side of the display region, wherein the first electrode layer has at least a part exposed to the groove region; the second electrode layer 210, 220 covers at least a portion of the groove regions and is in contact with at least a part of the first electrode layer 180, 185 exposed to the groove regions, and a contact area of the first electrode layer contacting with the second electrode layer at one side of the display region is equal to that of the first electrode layer contacting with the second electrode layer at another side of the display region.
The combined device further teaches that the first insulative layer being provided with a groove region on each of the four sides of the display region, and the contact area of the first electrode layer contacting with the second electrode layer at one side of the display region is equal to that of the first electrode layer contacting with the second electrode layer at each side of all four sides of the display region.

Regarding claim 16, Kim teaches in figures 2-3 and related text that the second electrode layer 210, 220 is formed integrally with a cathode in the display region.

Regarding claim 17, Kim teaches in figures 2-3 and related text that the first electrode layer is formed integrally with an anode in the display region.

Regarding claim 18, Kim teaches in figures 2-3 and related text the first insulative layer 190 is formed integrally with a pixel defining layer provided in the display region.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because of the new ground of rejection (since now the first electrode layer is element 180, and the second electrode layer is element 220).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





O.N.								/ORI NADAV/
1/12/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800